                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

NFINITYLINK COMMUNICATIONS,
                                                    CIVIL ACTION NO. 6:20-208-KKC
INC.,
       Plaintiff,

v.                                                        OPINION AND ORDER

THE CITY OF MONTICELLO,
KENTUCKY; THE CITY COUNCIL OF
THE CITY OF MONTICELLO,
KENTUCKY; and COMMUNITY
TELECOM SERVICES,
       Defendants.


                                         *** *** ***

       This matter is before the Court on the joint partial motion to dismiss filed by

Defendants The City of Monticello, Kentucky (“The City”), The City Council of the City of

Monticello (“The City Council”), and Community Telecom Services (“CTS”) pursuant to

Federal Rules of Civil Procedure 12(b)(6) for failure to state a claim and 12(b)(1) for lack of

subject-matter jurisdiction. (DE 10.) For the following reasons, the Court grants the motion.

I.     Background

       Plaintiff NFINITYLINK Communications, Inc. constructs communications networks

to deliver cable, internet, and phone services to commercial and residential customers.

(Compl. ¶¶ 1, 26.) Plaintiff also offers consulting services related to the operation and

management of communications networks to other network owners. (Id. ¶ 1.) Plaintiff

provided consulting services to CTS to assist with the operation of its cable system. (Id. ¶

30.)




                                              1
       Similar to Plaintiff, CTS is a provider of cable, internet, and phone services. (Id. ¶ 4.)

CTS offers these services to residents of the City, which has authorized CTS to construct the

necessary systems in the City’s rights of way. (Id.) The City and Wayne County, Kentucky

jointly own CTS. (Id.) Currently, CTS is the sole cable operator serving the City. (Id. ¶ 28.)

A.     Plaintiff’s Cable Franchise and License Requests

       On May 21, 2020, CTS’s Board of Directors voted to hire a new co-manager who would

be responsible for replacing the services that Plaintiff was providing to CTS. (Id. ¶ 35.) The

next day, Plaintiff formally requested a cable television franchise through a letter to the City.

(Id. ¶ 36.) The Board of Directors held a special meeting with Plaintiff on May 28, 2020,

during which the Board voted to formally and immediately terminate the consulting

relationship between Plaintiff and CTS. (Id. ¶¶ 37-40.) On July 27, 2020, Plaintiff sent a

follow up letter to the City, giving additional details regarding its cable franchise request.

(Id. ¶ 45.)

       Plaintiff’s franchise request was an agenda item for the City Council meeting on

August 10, 2020. (Id. ¶ 47.) In considering Plaintiff’s request, Greg Latham, the City Clerk

and CTS’s Chairman of the Board of Directors, gave a presentation to the City Council about

the prior relationship between CTS and Plaintiff. (Id. ¶¶ 49-51.) Latham allegedly asked

the City Council to reject Plaintiff’s request, explaining that he did not want Plaintiff to

compete with CTS. (Id. ¶ 52.) The City Council did not invite comment from Plaintiff before

voting on Plaintiff’s franchise request and ultimately voted to deny the request. (Id. ¶¶ 58-

66.) During the same City Council meeting, the City approved an agreement between the

City and CTS to allow CTS to install wireless antennas on a City-owned water tower to

provide wireless internet service. (Id. ¶ 48.)




                                                 2
       After the City Council denied Plaintiff’s franchise request, Plaintiff asked Latham

about the requirements for obtaining a license to occupy the City’s rights of way to provide

non-cable services. (Id. ¶ 71.) Latham responded that the City would not issue Plaintiff such

a license without a cable franchise. (Id. ¶ 72.)

       Thereafter, Plaintiff sent another letter to the City that asked it to reconsider its

denials of Plaintiff’s requests for a cable franchise and a license to occupy the City’s rights of

way. (Id. ¶ 73.) The City did not respond to Plaintiff’s letter. (Id. ¶ 74.) On September 10,

2020, Plaintiff requested that the City allow Plaintiff to be heard on its franchise request at

the next City Council meeting, but the City denied the request. (Id. ¶¶ 75-76.) To date,

Plaintiff claims that it never had the opportunity to address the City Council and that the

City never provided a reason for denying Plaintiff’s franchise request. (Id. ¶¶ 80-81.)

B.     Plaintiff’s Equipment

       At the May 28, 2020 meeting where CTS terminated its consulting relationship with

Plaintiff, Plaintiff asked CTS to return the equipment that Plaintiff had purchased and

installed to operate CTS’s cable system. (Id. ¶ 41.) CTS indicated that it would return the

equipment the following week. (Id. ¶ 42.) According to Plaintiff, CTS has never returned the

equipment. (Id. ¶ 44.)

C.     Procedural History

       On October 14, 2020, Plaintiff filed a complaint for declaratory and injunctive relief

against Defendants, claiming violations of the Sherman Act and Kentucky state antitrust

laws and alleging that Defendants are engaging in a conspiracy to maintain CTS’s monopoly

over the cable market. (Id. ¶¶ 119-168.) Plaintiff also claims that the City and the City

Council violated the 1992 Cable Act (“Cable Act”) and 1996 Telecommunications Act

(“Telecommunications Act”). (Id. ¶¶ 87-118.) Plaintiff specifically requests a declaratory




                                                3
judgment finding that Defendants’ actions violated these respective statutes and an

injunction requiring the City to grant Plaintiff’s request for a cable franchise. (Id. at p. 26-

27.) Additionally, Plaintiff asserts conversion and trespass to chattels claims against CTS.

(Id. ¶¶ 169-176.)

       Defendants filed a joint partial motion to dismiss on November 20, 2020. (DE 10.)

Defendants seek to dismiss the federal and state antitrust claims against them, arguing that

Parker immunity bars these claims. (Id. at 5-7.) CTS further argues that the Court lacks

supplemental jurisdiction over the conversion and trespass claims against it. (Id. at 8-9.)

II.    Analysis

A.     Standard of Review

       To survive a 12(b)(6) motion to dismiss for failure to state a claim, a complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A claim is plausible if “the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. In determining whether a complaint states a claim for the relief

sought, courts “construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Cagayat v.

United Collection Bureau, Inc., 952 F.3d 749, 753 (6th Cir. 2020) (citations and quotation

marks omitted).




                                                4
1.     Parker Immunity

       a.      Application of Parker Immunity to Federal Antitrust Claims

       Under the Parker immunity doctrine1, states and state officials are immune from

liability for federal antitrust claims brought under the Sherman Act. See Parker v. Brown,

317 U.S. 341, 350-51 (1943). The Supreme Court most recently discussed Parker immunity

in the municipality context in Federal Trade Commission v. Phoebe Putney Health System,

Inc., 568 U.S. 216 (2013).      As explained in Phoebe Putney, Parker immunity does not

automatically apply to the actions of municipalities and their agents2 “[b]ecause

municipalities and other political subdivisions are not themselves sovereign.” 568 U.S. at

225. Thus, Parker immunity only applies to the actions of municipalities and their agents if

they are acting “pursuant to a ‘clearly articulated and affirmatively expressed’ state policy to

displace competition.” Id. at 226 (quoting Cmty. Commc’ns Co. v. City of Boulder, 455 U.S.

40, 52 (1982)). A sufficient state policy exists if the displacement of competition was a

“foreseeable result” of the actions that the state policy authorizes.               Id. at 226-27.

Displacement of competition is foreseeable when the anticompetitive effects are “the

inherent, logical, or ordinary result of the exercise of authority delegated by the [state].” Id.

at 229. But displacement of competition is not foreseeable if the state takes a merely neutral

position regarding the allegedly anticompetitive actions. Id. at 228. However, the clear

articulation test does not require the state legislature to “‘expressly state’” that it “‘intends

for the delegated action[s] to have anticompetitive effects.’” Id. at 226 (quoting Town of Hallie

v. City of Eau Claire, 471 U.S. 34, 43 (1985)). Instead, the municipalities or their agents




1Parker immunity is also known as “state-action” immunity.
2Parties do not appear to dispute that the City Council and CTS are municipal agents for the purposes
of Parker immunity. Therefore, the Court will analyze the applicability of Parker immunity to the
actions of Defendants altogether.


                                                 5
must show that the state has delegated authority to them to act anticompetitively. Id. at

228.

       To support their argument that Parker immunity shields their allegedly

anticompetitive actions from liability for the federal antitrust claims brought against them,

Defendants cite to the Sixth Circuit’s decision in Consolidated Television Cable Service, Inc.

v. City of Frankfort, 857 F.2d 354 (6th Cir. 1988). (DE 10 at 6.) Parties do not dispute the

virtually indistinguishable factual similarities between Consolidated and the instant case.

(See DE 10 at 6; DE 13 at 6.) In Consolidated, a private cable television provider brought

federal antitrust claims against the City of Frankfort, the city’s Electric and Water Plant

Board, and a city-owned cable provider after the city denied the private provider’s requests

to utilize city-owned poles for cable services. 857 F.2d 354 at 355-56. The Sixth Circuit

ultimately found that Parker immunity extended to the defendants’ actions because

Kentucky law contains “a ‘clearly articulated and affirmatively expressed’ state policy to

allow municipal regulation of the provision of [cable television] service, and, foreseeably, to

displace competition.” Id. at 359-60.

       However, parties dispute whether Consolidated remains good law. (DE 13 at 6-11.)

Plaintiff maintains that it does not because (1) the Supreme Court’s decision in Phoebe Putney

overturned Consolidated; and (2) the Cable Act and the Telecommunications Act preempt

any contrary state policy and thus, supersede Consolidated. (Id.) Defendants disagree. (DE

14 at 1-4.) Plaintiff further contends that, in any event, Parker immunity does not apply

because Defendants were acting as “market participants” in denying Plaintiff’s franchise and

license requests. (DE 13 at 12-13.) The Court addresses these arguments in turn.




                                              6
       i.     Impact of Phoebe Putney on Consolidated

       Plaintiff argues that the Sixth Circuit’s reasoning in Consolidated depended on the

Eleventh Circuit’s “loose application” of the clear articulation test that the Supreme Court

later rejected in Phoebe Putney. (DE 13 at 9-11.) The Eleventh Circuit found that, under

Parker, the displacement of competition was a “foreseeable result” of a state policy when the

state legislature could have “reasonably anticipated” that anticompetitive conduct would

occur as a result of the policy. Phoebe Putney, 568 U.S. at 223 (citing F.T.C. v. Phoebe Putney

Health Sys., Inc., 663 F.3d 1369, 1376 (11th Cir. 2011) (quotation marks omitted)). According

to the Eleventh Circuit, the anticompetitive effect did not need to be “one that ordinarily

occurs, routinely occurs, or is inherently likely to occur as a result of the empowering

legislation.” Id. (citation and quotation marks omitted). The Supreme Court ultimately

reversed the Eleventh Circuit, instead finding that a state policy meets the clear articulation

test if “the displacement of competition was the inherent, logical, or ordinary result of the

exercise of authority delegated by the [state].” Id. at 229.

       In contrast to Plaintiff’s suggestion otherwise, the Sixth Circuit did not apply the

Eleventh Circuit’s version of the clear articulation test in Consolidated, nor did the Sixth

Circuit even reference a similar standard. Consolidated, 857 F.2d at 359-61. Phoebe Putney

merely affirmed and clarified, rather than overturned, existing precedent, finding that

displacement of competition is foreseeable when it is the “inherent, logical, or ordinary result”

of a state policy. Phoebe Putney, 568 U.S. at 229.

       In finding that Kentucky law contains a “clearly articulated and affirmatively

expressed” state policy that foreseeably displaces competition, the Sixth Circuit in

Consolidated analyzed Parker immunity consistent with Phoebe Putney. Consolidated, 857

F.2d at 359-61. The applicable state policy is found in Sections 163 and 164 of the Kentucky




                                               7
Constitution and Kentucky Revised Statute (“KRS”) § 96.010. Id at 360-61. Section 163 of

the Kentucky Constitution provides:

       No street railway, gas, water, steam heating, telephone, or electric light
       company, within a city or town, shall be permitted or authorized to construct
       its tracks, lay its pipes or mains, or erect its poles, posts or other apparatus
       along, over, under or across the streets, alleys or public grounds of a city or
       town, without the consent of the proper legislative bodies or boards of such city
       or town being first obtained[.]

Ky. Const. § 163. Put more simply, the provision “grants municipalities the authority and

responsibility to control the entry of public utilities into the municipal marketplace by

requiring such utilities to obtain a franchise before they can operate within a municipality.”

Hopkinsville Cable TV, Inc. v. Pennyroyal Cablevision, Inc., 562 F. Supp. 543, 546 (W.D. Ky.

1982). While not explicitly mentioned in the statute, the Kentucky Supreme Court has held

that Section 163 includes cable television systems. Id. (citing City of Owensboro v. Top Vision

Cable Co., 487 S.W.2d 283, 287 (Ky. 1972)). Relatedly, Section 164 places limits on the length

of the franchises that municipalities grant and gives municipalities “the right to reject any

or all bids” when granting franchises. Ky. Const. § 164. In turn, KRS § 96.010 sets forth the

requirements that a municipality must fulfill in granting a franchise. See Ky. Rev. Stat. Ann.

§ 96.010(1). A municipality does not have to fulfill these requirements “if . . . the city owns

or desires to own and operate a municipal plant to render the required service.” Id. §

96.010(2).

       In Consolidated, the Sixth Circuit found that, as a result of the clearly articulated and

affirmatively expressed state policy derived from these provisions, “[the] displacement of

competition in the provision of [cable television] service . . . is a foreseeable result of granting

the city power to franchise public utilities or own and operate a municipal plant.”

Consolidated, 857 F.2d at 361. Kentucky law is “not neutral” and “clearly contemplates” the




                                                 8
anticompetitive conduct alleged. Id. at 360. This analysis aligns with that set forth (and

further clarified) by the Supreme Court in Phoebe Putney.

       Moreover, the state policy relied upon in Consolidated still sufficiently confers Parker

immunity on Defendants, even after Phoebe Putney. Displacement of competition is the

“inherent, logical, or ordinary result” of the City’s constitutional authority to reject bids by

cable television providers for franchises and to control which cable television providers may

obtain franchises to operate within the municipality.       Phoebe Putney, 568 U.S. at 229.

Displacement of competition is also the “inherent, logical, or ordinary result” of the City’s

statutory authority to operate its own plant to provide cable television. Id. In this way,

Kentucky has “delegated authority to [the City and its agents] to act . . . anticompetitively.”

Id. at 228.

       Plaintiff additionally argues that the Kentucky Supreme Court recently characterized

the state policy implicated in Consolidated “quite differently.” (DE 13 at 10.) Plaintiff

accordingly cites to Kentucky CATV Ass’n v. City of Florence, 520 S.W.3d 355 (Ky. 2017). In

that case, the Kentucky Supreme Court explained, “Evident within the [d]ebates concerning

Sections 163 and 164 is the framers’ desire to protect the citizens of a municipality from a

city council infiltrated by business interests and whose objective is to profit, at the expense

of the public, through perpetual monopolies and backroom dealings.” Kentucky CATV, 520

S.W.3d at 360. Thus, Plaintiff claims that the state policy is instead “intended to protect

against anticompetitive monopolies and ‘backroom dealings.’” (DE 13 at 10 (emphasis in

original).) However, Plaintiff misconstrues this passage. The framers’ concern seemingly

originated from those perpetual monopolies created by private corporations, rather than

those created by municipalities. As the court confirms in the same opinion, “[T]he guiding

themes behind the enactment of Sections 163 and 164 were: 1) municipal control; and 2)




                                               9
municipal benefit via the sale of franchises.” Kentucky CATV, S.W.3d 355 at 361. This state

policy of municipal control over the provision of public utilities is entirely in harmony with

the state policy that the Sixth Circuit identified in Consolidated.

       Therefore, in denying Plaintiff’s franchise and license requests, Defendants were

acting pursuant to a clearly articulated and affirmatively expressed state policy to displace

competition under Kentucky law. Thus, Parker immunity applies to Defendants’ actions, and

Defendants are not liable for the federal antitrust claims brought against them.

       ii.    Impact of Subsequent Federal Law on Consolidated

       At the outset, the Court notes that Plaintiff has not cited to a single case finding that

the Cable Act or the Telecommunications Act overrides any grant of immunity under Parker.

The Court recognizes that the Cable Act and the Telecommunications Act contain express

preemption provisions.    See 47 U.S.C. § 253(d) (“If . . . the [Federal Communications]

Commission determines that a State or local government has permitted or imposed any

statute, regulation, or legal requirement that violates subsection (a) or (b) [of the immediate

provision], the Commission shall preempt the enforcement of such statute, regulation, or

legal requirement[.]”) (Telecommunications Act); 47 U.S.C. § 556(c) (“[A]ny provision of law

of any State, political subdivision, or agency thereof, or franchising authority, or any

provision of any franchise granted by such authority, which is inconsistent with this chapter

shall be deemed to be preempted and superseded.”) (Cable Act). However, the Court cannot

conclude that “a municipality should incur antitrust liability simply for contravening some

unrelated federal statute,” especially in the absence of any authority indicating otherwise.

Classic Commc’ns, Inc. v. Rural Tel. Serv. Co., 956 F. Supp. 896, 904 (D. Kan. 1996)

(examining similar preemption argument) (emphasis added). Indeed, “[v]iolations of . . . the

federal Cable Act or Telecommunications Act should be pursued as just that—violations of




                                              10
independent federal statutes. Such violations should not also neutralize a municipality’s

immunity to federal antitrust law.” Id. Therefore, the Court cannot conclude that the Cable

Act and the Telecommunications Act supersede Consolidated and thus, will not deprive

Defendants of their Parker immunity on that basis.

       iii.   Application of the Market Participant Exception to Parker Immunity

       Finally, Plaintiff argues that Parker immunity does not apply to the actions of

Defendants because they were acting as “market participants” when denying Plaintiff’s

franchise and license requests. (DE 13 at 12-13.) Defendants respond that such an exception

does not apply in this case. (DE 14 at 5-7.)

       The Supreme Court has merely acknowledged the possible existence of a market

participant exception to Parker immunity in the municipality context. See Phoebe Putney,

568 U.S. at 226 n.4; City of Columbia v. Omni Outdoor Advert., Inc., 499 U.S. 365, 379 (1991)

(“We reiterate that, with the possible market participant exception, any action that qualifies

as state action is ipso facto . . . exempt from the operation of the antitrust laws.”) (emphasis

in original) (citation and quotation marks omitted). To the extent that Plaintiff relies upon

the Supreme Court’s opinion in North Carolina State Board of Dental Examiners v. Federal

Trade Commission, 574 U.S. 494 (2015) to support its assertion that “the Supreme Court

then formally adopted and applied the market-participant exception in 2015,” Plaintiff’s

representation is misleading. (DE 13 at 12.) In North Carolina State Board, the Court held

that

       “[a] nonsovereign actor controlled by active market participants . . . enjoys
       Parker immunity only if it satisfies two requirements: first that the challenged
       restraint . . . be one clearly articulated and affirmatively expressed as state
       policy, and second that the policy . . . be actively supervised by the State.”

574 U.S. at 503-04 (citations and quotation marks omitted). Here, the Court did not adopt a

market participant exception to Parker immunity but instead, concluded that, subject to



                                               11
these two requirements, Parker immunity still applies to actors controlled by market

participants. See id. Further, North Carolina State Board involved antitrust claims brought

against a state regulatory agency comprised of private actors, unlike the instant case, which

involves claims brought against a municipality and its agents. Id. at 499. As the Court itself

confirmed in North Carolina State Board, the “active supervision” requirement does not

apply to municipal actors. See id. at 507-08.

       The Sixth Circuit similarly recognized the possibility of a market participant

exception in VIBO Corporation, Inc. v. Conway, 669 F.3d 675 (6th Cir. 2012). In that case,

the Sixth Circuit explained, “[I]f a state acts as a ‘commercial participant in a given market,’

action taken in a market capacity is not protected.          Thus, ‘with the possible market

participant exception, any action that qualifies as state action is ipso facto exempt from the

operation of the antitrust laws.’” VIBO, 669 F.3d at 687 (quoting Omni, 499 U.S. at 379)

(emphasis in original). In those circumstances, “[a] state is a market participant when it acts

‘in a proprietary capacity as a purchaser or seller with regard to the challenged action’ or its

actions ‘constitute[ ] direct state participation in the market.’” Id. (quoting Huish Detergents,

Inc. v. Warren Cnty., 214 F.3d 707, 714-15 (6th Cir. 2000) (discussing the market

participation exception in the context of the Commerce Clause)). Notably, however, the Sixth

Circuit concluded that the market participant exception did not apply. Id.        And the court

examined the possible exception as applied to corporations, not to municipalities. Id. at 686-

87.

       This Court is not aware of any federal District Court or Court of Appeals that has

applied the market participant exception to nullify Parker immunity and reestablish

antitrust liability against a municipality and its agents. See, e.g., Freedom Holdings, Inc. v.

Cuomo, 624 F.3d 38, 61 (2d Cir. 2010) (“While the possibility of a market participant




                                               12
exception is left open in [Omni], the trial record does not support its application here.”);

Hedgecock v. Blackwell Land Co., 52 F.3d 333, 1995 WL 161649 (Table), at *2 (9th Cir. 1995)

(“While a commercial participant exception to Parker might be appropriate in circumstances

where an arm of the state enters a market in competition with private actors . . . , such is not

the case here.”); AmeriCare MedServices, Inc. v. City of Anaheim, Case No. 8:16-cv-1596-JLS-

AFMx, 2017 WL 1836354, at *10 (C.D. Cal. Mar. 28, 2017) (“Moreover, in the present case,

the City Defendants’ provision of emergency ambulance services does not implicate the

exception.”); In re Recombinant DNA Tech. Pat. & Cont. Litig., 874 F. Supp. 904, 912 (S.D.

Ind. 1994 (“Thus, even were we inclined to apply a market participant exception to Parker

immunity, the facts of this particular case would not warrant its application.”); see also W.

Star Hosp. Auth. Inc. v. City of Richmond, 986 F.3d 354, 360 (4th Cir. 2021) (“The Supreme

Court has never recognized such an exception; in fact, it has suggested only that it might

possibly exist. . . . Nor have any of the Courts of Appeals ever concluded that this proposed

exception frustrates the invocation of state action immunity[.]”) (emphasis in original).

Absent definitive guidance from the Supreme Court or the Sixth Circuit, this Court declines

to apply the market participant exception to this case. Therefore, Defendants are immune

from antitrust liability under Parker, and no other exception applies. The Court accordingly

dismisses those claims.

       b.     Application of Parker Immunity to State Antitrust Claims

       Plaintiff argues that Parker immunity does not apply to its state antitrust claims

against Defendants because it is a doctrine based on federalism. (DE 13 at 13-14.) Both

Kentucky state courts and federal district courts in Kentucky have analyzed Kentucky state

antitrust claims under the same framework as federal antitrust claims. See Conrad v. Bevin,

No. 3:17-CV-00056-GFVT, 2018 WL 988071, at *8 (E.D. Ky. Feb. 16, 2018). Accordingly, for




                                              13
the reasons given above, Parker immunity also applies to the state antitrust claims against

Defendants, and those claims are also dismissed.

B.     Supplemental Jurisdiction over Conversion and Trespass Claims

       Parties do not dispute that this Court still retains subject-matter jurisdiction over the

Cable Act and the Telecommunications Act claims in this matter because those claims

present federal questions. (Compl ¶¶ 5-6; DE 10 at 8.) However, parties disagree about

whether the Court has supplemental jurisdiction over the state conversion and trespass

claims against CTS pursuant to 28 U.S.C. § 1367(a). (Compl. ¶ 7; DE 10 at 8-9.)

       “Where subject matter jurisdiction is challenged pursuant to 12(b)(1), the plaintiff has

the burden of proving jurisdiction in order to survive the motion.” Ashland Hosp. Corp. v.

Int’l Brotherhood. of Elec. Workers Loc. 575, 807 F. Supp. 2d 633, 638 (E.D. Ky. 2011). A

district court has “supplemental jurisdiction over all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). “Claims

form part of the same case or controversy when they ‘derive from a common nucleus of

operative facts.’” Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 209 (6th Cir. 2004) (quoting

Ahearn v. Charter Twp. of Bloomfield, 100 F.3d 451, 454-55 (6th Cir. 1996)).

       The Court declines to exercise supplemental jurisdiction over Plaintiff’s state

conversion and trespass claims against CTS because those claims do not form part of the

same case or controversy as the remaining federal claims. The federal and state claims do

not derive from common underlying facts. The Cable Act and the Telecommunications Act

claims arise out of the City’s and the City Council’s denials of Plaintiff’s requests for a cable

franchise and a license to occupy the City’s rights of way. The conversion and trespass claims

arise out of CTS’s alleged failure to return Plaintiff’s equipment following the dissolution of

the pre-existing consulting relationship between Plaintiff and CTS. Therefore, the federal


                                               14
claims and state claims “require proof of different facts, will involve different witnesses, and

apply different law.” Raymer v. W. and S. Life Ins. Co., Civil Action No. 5:13-cv-00042, 2013

WL 4875029, at *3 (E.D. Ky. Sept. 11, 2013). Accordingly, the Court dismisses Plaintiff’s

state conversion and trespass claims against CTS. Because those are the sole remaining

claims against CTS, the Court likewise dismisses CTS as a party to this action.

III.   Conclusion

       The Court hereby ORDERS as follows:

       1.     The joint partial motion to dismiss (DE 10) brought by Defendants The City of

              Monticello, Kentucky, The City Council of the City of Monticello, Kentucky,

              and Community Telecom Services is GRANTED;

       2.     Counts III (violation of 15 U.S.C. §1), IV (violation of 15 U.S.C. § 2), V (violation

              of Kentucky Revised Statute § 367.175(1)), and VI (violation of Kentucky

              Revised Statute § 367.175(2)) are DISMISSED with prejudice;

       3.     Count VII (conversion and trespass to chattels) is DISMISSED without

              prejudice; and

       4.     Defendant Community Telecom Services is DISMISSED as a party to the

              action.

       Dated May 24, 2021




                                               15
